 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllis Chalmers Corporation and International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, (UAW). Case13-CA-19918September 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEI.OUpon a charge filed on May 14, 1980, by Inter-national Union, United Automobile, Aerospace andAgricultural Implement Workers of America(UAW), herein called the Union, and duly servedon Allis Chalmers Corporation, herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 13, issued a complaint on June 11, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 27,1980, following a Board election in Case 13-RC-15189 the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about April 28, 1980, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On June 23, 1980, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On July 11, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 22, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. RespondentOfficial notice is taken of the record in the representation proceed-ing, Case 13-RC-15189, as the term "record" is defined in Secs. 102 68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems. Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co, 167 NLRB 151 1967), enfd. 415F.2d 26 (5th Cir 1969); Intertype Co. .Penello. 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 14 NL.RB 378 (1967). enfd. 397 F.2d 91(7th Cir 1968R); Sec. 9(d) of the NLRA. as amended.252 NLRB No. 63thereafter filed a response to the Notice To ShowCause. 2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, and response tothe Notice To Show Cause, Respondent admits therefusal to recognize and bargain with the Unionbut denies that a majority of the unit employees se-lected the Union as their collective-bargaining rep-resentative. Further, in its answer to the complaintRespondent affirmatively asserts that: (1) the certi-fication of the Union is invalid because the Region-al Director erred in not properly investigating, sus-taining, or granting a hearing on Respondent's ob-jections which alleged numerous incidents of cam-paign misconduct sufficient to set aside the electionand (2) the Board in considering the Employer'sexceptions to the Regional Director's report mayhave failed to consider certain materials obtainedby the Regional Director during the course of hisinvestigation.:' In its response to the Notice ToShow Cause4Respondent asserts, inter alia, thatthe Board should revoke the Union's certificationand remad the case for full evidentiary hearing or,alternatively, the Board should review the contentsof the investigative file concerning the Employer'sexceptions. The General Counsel contends that Re-spondent is attempting to relitigate issues whichwere or could have been decided in the underlyingrepresentation case. We find merit to the GeneralCounsel's contention.Our review of the record herein, including therecord in Case 13-RC-15189, reveals that pursuantto a Stipulation for Certification Upon ConsentElection, an election was conducted on August 31,1979. Of the total number of votes cast, 96 werefor the Union, 81 against, and there were 2 chal-lenged ballots. On September 7, 1979, Respondentfiled objections to conduct affecting the results ofthe election.We hereby grant Respondent's motion Io supplement its opxsitionto the General Counsel's Motion for Summary Judgment Filed on Sep-tember 24, 1980. We have considered the documents submitted and findthat they do not affect the results.:' In support of this contention, Respondent relies on Prestolite Wire Di-vision v. N.L.R.B., 592 F.2d 302 (6th Cir. 1979), and N.L.R.B. v. Cam-bridge Wire Cloth Co., 622 F 2d 1195 (4th Cir 1980).' The Respondent has requested oral argument. This request is herebydenied as the record, Respondent's answer, and its response adequatelypresent the issues and the positions of the parties.606 ALLIS CHtAI.MERS CORPORATIONOn December 12, 1979, the Regional Directorissued his Report on Objections in which he rec-ommended that the Board overrule the objectionsin their entirety and that a Certification of Repre-sentative be issued to the Union. Respondent, onJanuary 4, 1980, filed exceptions to the RegionalDirector's Report on Objections essentially reiterat-ing its objections and arguing that the electionshould be set aside or alternatively the case shouldbe remanded to the Regional Director for a hear-ing on the objections. On March 27, 1980, theBoard issued a Decision and Certification of Repre-sentative in which it adopted the Regional Direc-tor's findings and recommendations.Respondent contends that the Board's review ofthe Regional Director's Report on Objections wasdefective in that it did not have the entire investi-gative record before it when it adopted the find-ings and recommendations contained therein. Insupport thereof, Respondent, citing Prestolite WireDivision. supra, and Cambridge Wire Cloth Co.,supra, argues that the Board should consider theentire record in the representation proceeding "pre-sumably as supplemented by a proper hearing." Wereject his contention inasmuch as we disagree withthe holding of the courts in those two cases and re-spectfully decline to follow it.5Section 3(b) of theAct authorizes the Board to delegate to its regionaldirectors its powers under Section 9, and placesreview of any such delegated action by a regionaldirector within the Board's discretion. We find thatit was a proper exercise of our discretion to adoptthe regional director's decision in the underlyingrepresentation matter inasmuch as Respondent's ex-ceptions thereto raised no substantial or materialissues to warrant a hearing. This finding is support-ed by the Act's policy of expeditiously resolvingquestions concerning representation.6It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding. 7All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised any5 See Southwest Color Printing Corporation. 247 NLRB No 127 (1980)." Trustees of Boston niverirty, 242 NLRB 110 (1979)7 See Pittsburgh Plate Glass Co. .N'LR B., 313 U S 146, 162 (1941):Rules and Regulations of the Board, Secs 102 67(f and 102 69(c)issue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS 01 FACT1. THE BUSINESS OF RESPONDENTRespondent is a diversified manufacturer and hasfacilities throughout the United States, includingthe Batavia, Illinois, facility which is the only fa-cility involved herein. During the past fiscal year, arepresentative period, Respondent, in the courseand conduct of its business operations has receivedgoods and materials valued in excess of $50,000 atits Batavia, Illinois, facility directly from points lo-cated outside the State of Illinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE ABOR ORGANIZATION INVOILVEDInternational Union, United Automobile, Aero-space, and Agricultural Implement Workers ofAmerica, (UAW), is a labor organization withinthe meaning of Section 2(5) of the Act.111. THE UNFAIR I.ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All warehouse employees and warehousemaintenance employees of the Employer nowlocated at 1500 North Raddant Road, Batavia,Illinois, but excluding all office clerical em-ployees, plant clerical employees, truck driv-ers, professional employees, guards, and super-visors as defined in the Act.2. The certificationOn August 31, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 13, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union was certified as the collective-bar-gaining representative of the employees in said uniton March 27, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request 7bo Bargain and Respondent'sRefusalCommencing on or about April 8, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 28, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceApril 28, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE I.FI:F CT OF THE UNFAIR I.ABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Allis Chalmers Corporation is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, (UAW), is a labor organization withinthe meaning of Section 2(5) of the Act.3. All warehouse employees and warehousemaintenance employees of the Employer now lo-cated at 1500 North Raddant Road, Batavia, Illi-nois, but excluding all office clerical employees,plant clerical employees, truck drivers, professionalemployees, guards, and supervisors constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since March 27, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 28, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,608 ALLIS CHALMERS CORPORATIONAllis Chalmers Corporation, Batavia, Illinois, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalUnion, United Automobile, Aerospace, and Agri-cultural Implement Workers of America, (UAW),as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All warehouse employees and warehousemaintenance employees of the Employer nowlocated at 1500 North Raddant Road, Batavia,Illinois, but excluding all office clerical em-ployees, plant clerical employees, truck driv-ers, professional employees, guards, and super-visors.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Batavia, Illinois, facility copies ofthe attached notice marked "Appendix."8Copiesof said notice, on forms provided by the RegionalDirector for Region 13 after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"(c) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE TO EMPILOYEESPOSTED BY ORDI)ER OF HeNATIONAI. LABOR REIATIONS BOARDAn Agency of the United States GovernmentWE WII.L NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Union, United Automobile,Aerospace and Agricultural Implement Work-ers of America, (UAW), as the exclusive rep-resentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All warehouse employees and warehousemaintenance employees located at 1500North Raddant Road, Batavia, Illinois, butexcluding all office clerical employees, plantclerical employees, truck drivers, profession-al employees, guards and supervisors.ALI.IS CHALMERS CORPORATION